— Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 22, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits because she was unavailable for employment. Claimant, a secretary without stenography, was pregnant and her doctor told her to work only until March 15, 1975. Between December 16 and 26 she made only two job efforts because she knew she would be going to Florida for a visit. After returning on January 2, she averaged one job effort each day. She did not apply to the larger temporary agencies, although she knew she could work only to March 15. There is substantial evidence to support the finding of the board that claimant was not genuinely and sincerely looking for work. Decision affirmed, without costs. Herlihy, P. J., Sweeney, Koreman, Larkin and Reynolds, JJ., concur.